DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 1/19/22.
	Applicant’s amendment to claims 1, 5-8 and 14-16 is acknowledged.
	Claims 9, 10, 12 and 20 are cancelled.
	Claims 1-8, 11 and 13-19 are pending and subject to examination at this time.

Response to Arguments
	Regarding claim 1 and the Lee reference:
	Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

	Regarding claim 1 and the Nakata reference:
	In view of the 35 USC 112(a) rejection below on the limitation “wherein the passivation layer includes a flat portion directly disposed on an upper surface of the second electrode”, Nakata teaches the limitations recited in amended claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 11 and 13-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 1, lines 16-18, the following limitation raises an issue of new matter:  “wherein the passivation layer includes a flat portion directly disposed on an upper surface of the second electrode”.  
Applicant points to fig. 3 for support of this limitation.  In fig. 3, the passivation layer (180y) does not appear to be directly disposed on an upper surface of the second electrode (175) because there is an intervening layer (180x) therebetween.
	Claim 15, lines 15-17, recites the same limitation so the same rejection also applies.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 16 does not appear to further the independent claim since claim 15 already recites “wherein the passivation layer includes a flat portion directly disposed on an upper surface of the second electrode”.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 8, 11, 14-16, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Lee et al., KR 20130027207 A (from the IDS, see attached English machine translation).

	Lee teaches:
1.  A thin film transistor array panel, comprising (see fig. 4g annotated below, also see fig. 3): 
	a substrate (51); 
	a transistor (Tr) comprising a first electrode (72) and a second electrode (74);
	an organic insulating layer (84) disposed on the second electrode and having a first contact hole (e.g. hole in 84); 
	a common electrode (88) disposed on the organic insulating layer and having a second contact hole (e.g. hole between 88); 	
	a passivation layer (90) disposed on the common electrode and having a third contact hole (e.g. hole in 90); and 
	a pixel electrode (94) disposed on the passivation layer and electrically connected to the second electrode (74), wherein 
	a region in which the second electrode (74) and the pixel electrode (94) contact each other overlaps the third contact hole (e.g. hole in 90), 
	wherein the third contact hole (e.g. hole in 90) is smaller than the first contact hole (e.g. hole in 84), wherein the passivation layer (90) includes a flat portion (e.g. flat bottom portion annotated in fig. 4g below) directly disposed on an upper surface of the second electrode (74).  See Lee at English Machine translation pages 1-3, figs. 1-7.
[AltContent: arrow][AltContent: textbox (bottom flat portion of 90)] 
    PNG
    media_image1.png
    355
    667
    media_image1.png
    Greyscale


3.  The thin film transistor array panel of claim 1, wherein a size of the second contact hole (e.g. hole between 88) is larger than a size of the first contact hole (e.g. hole in 84)  in a plan view, fig. 3 and 4g.

4.  The thin film transistor array panel of claim 3, wherein thePage 2 of 13 third contact hole (e.g. hole in 90) is smaller than the second contact hole (e.g. hole between 88) in a plan view, fig. 3 and 4g.

5.  The thin film transistor array panel of claim 1, wherein the third contact hole (e.g. hole in 90) overlaps at least part of the second electrode (74), fig. 4g.

6.  The thin film transistor array panel of claim 5, wherein the third contact hole (e.g. hole in 90)  exposes an end (e.g. top end) of the second electrode (74), fig. 4g.

8.  The thin film transistor array panel of claim 1, wherein at least part of the first contact hole (e.g. hole in 84)  is separated from an end (e.g. side end) of the second electrode in a plan view, fig. 3 and 4g.

11.  The thin film transistor array panel of claim 1, wherein the pixel electrode (94) overlaps at least part of the third contact hole (e.g. hole in 90), fig. 3 and 4g.

14.  The thin film transistor array panel of claim 1, wherein the pixel electrode (94) is connected to an end (e.g. top end) of the second electrode (74), fig. 4g.

Regarding claim 15:
	Nakata teaches the limitations as applied to claim 1 above.
	Nakata further teaches the added limitation:
	(see fig. 2(b)) a region where the pixel electrode (94) and the second electrode (74) contact each other is spaced apart (e.g. by layer 90) from a surface of the organic insulating layer (84).

Regarding claim 16:
	Nakata teaches the limitations as applied to claim 1 above.

Regarding claim 18:
	Nakata teaches the limitations as applied to claim 3 above.

Regarding claim 19:
	Nakata teaches the limitations as applied to claim 4 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-8, 11 and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakata et al., US Publication No. 2015/0168758 A1 (of record).

	Nakata anticipates:
1.  A thin film transistor array panel, comprising (see fig. 2(b) annotated below; fig. 2(a); also see figs. 3 and 20): 
	a substrate (1); 
	a transistor (3/7a/11s/11d) comprising a first electrode (11s) and a second electrode (11d);
	an organic insulating layer (13) disposed on the second electrode and having a first contact hole (13p); 
	a common electrode (15) disposed on the organic insulating layer and having a second contact hole (15p); 	
	a passivation layer (17) disposed on the common electrode and having a third contact hole (17p); and 
	a pixel electrode (19a) disposed on the passivation layer and electrically connected to the second electrode (11d), wherein 
	a region in which the second electrode (11d) and the pixel electrode (19a) contact each other overlaps the third contact hole (17p), 
	wherein the third contact hole (17p) is smaller (e.g. along the coplanar sidewall at the right) than the first contact hole (13p), wherein the passivation layer (17) includes a flat portion (e.g. flat bottom portion annotated in fig. 2 below) directly disposed on (e.g. through intervening layer 12, see 35 USC 112(a) rejection above) an upper surface of the second electrode (11d).  See Nakata at para. [0001] – [0256], figs. 1-24.

[AltContent: arrow][AltContent: textbox (bottom flat portion of 17)]
    PNG
    media_image2.png
    384
    693
    media_image2.png
    Greyscale


2.  The thin film transistor array panel of claim 1, wherein a part of the third contact hole (17p) does not overlap the first contact hole (13p) in a plan view, fig. 2(a).

3.  The thin film transistor array panel of claim 1, wherein a size of the second contact hole (15p) is larger than a size of the first contact hole (13p) in a plan view, fig. 2(a).

4.  The thin film transistor array panel of claim 3, wherein thePage 2 of 13 third contact hole (17p) is smaller than the second contact hole (15p) in a plan view, fig. 2(a).

5.  The thin film transistor array panel of claim 1, wherein the third contact hole (17p) overlaps at least part of the second electrode (11d), figs. 2(a)-2(b).

6.  The thin film transistor array panel of claim 5, wherein the third contact hole (1p) exposes an end (e.g. top end) of the second electrode, fig. 2(b). 

7.  The thin film transistor array panel of claim 6, wherein at least part of the third contact hole (17p) is separated from the end of the second electrode (11d) in a plan view, fig. 2(a).

8.  The thin film transistor array panel of claim 1, wherein at least part of the first contact hole (13p) is separated from an end of the second electrode in a plan view, fig. 2(a).

11.  The thin film transistor array panel of claim 1, wherein the pixel electrode (19a) overlaps at least part of the third contact hole (17p), figs. 2(a)-2(b).

13.  The thin film transistor array panel of claim 1, wherein a first distance between a first edge of the third contact hole (17p) and a first edge of the first contact hole (13p) facing each other in a plan view and a second distance between a second edge of the third contact hole (17p) and a second edge of the first contact hole (13p) facing each other in a plan view are different from each other, fig. 2(a).  

14.  The thin film transistor array panel of claim 1, wherein the pixel electrode (19a) is connected to an end (e.g. top end) of the second electrode (11d), fig. 2(b).

Regarding claim 15:
	Nakata teaches the limitations as applied to claim 1 above.
	Nakata further teaches the added limitation:
	(see fig. 2(b)) a region where the pixel electrode (19a) and the second electrode (11d) contact each other is spaced apart (e.g. by layer 12) from a surface of the organic insulating layer (13).

Regarding claim 16:
	Nakata teaches the limitations as applied to claim 1 above.

Regarding claim 17:
	Nakata teaches the limitations as applied to claim 2 above.

Regarding claim 18:
	Nakata teaches the limitations as applied to claim 3 above.

Regarding claim 19:
	Nakata teaches the limitations as applied to claim 4 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
22 July 2022